DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 18 & 20 are cancelled. 

Allowable Subject Matter  
Claims 1-4 & 6-7 & 9-17 are allowable. 

Regarding claim 1, Tanzawa (US20130146980)  discloses an integrated circuit device comprising: a plurality of word lines(FIG 4C; WL0-WL3 extending in horizontal direction),  a string selection line structure stacked on the plurality of word lines(FIG 4C; [0058-0061]; SGD0); and a plurality of channel structures extending in the vertical direction through the plurality of word lines and the string selection line structure(FIG 4, 478), wherein the string selection line structure comprises a string selection bent line comprising a lower horizontal extension portion extending in the horizontal direction at a first level higher than the plurality of word lines (FIG 4C; SGD0 line having a lower horizontal portion at first level 474-2) , an upper horizontal extension portion extending in the horizontal direction at a 
Kidoh et al (US20110309431) discloses a plurality of wordlines extending over the substrate in a horizontal direction parallel to the main surface of the substrate and overlapping each other in a vertical direction (FIG 2; ML comprising wordline e.g., 61 extending over substrate 11 in horizontal direction parallel to main surface CP overlapping each other in vertical direction). 
Yamamoto et al (US20150129903; 14D upper electrode overlapping the lower electrode of capacitor Cs). 
Lee et al (US20120007165 FIG 7B [0192]; 226b SSL having a lower and higher level). 
Lee et al (US20130100742) & ITO et al (US20190206495). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and wherein each of the plurality of word lines extends across three string selection regions sequentially arranged in the horizontal direction over the substrate, and the string selection bent line is arranged only in two string selection regions among the three string selection regions. Claims 2-4 & 6 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 7, none of the prior art teaches, suggests or renders obvious, either alone in combination and wherein the unit block region comprises first, second and third string selection regions sequentially arranged in the second horizontal direction, and the string selection bent line is arranged only in the second and third string selection regions among the first, second and third string selection regions. Claims 9-17 are allowed because of their dependency to the allowed base claim 7.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/              Primary Examiner, Art Unit 2827